The municipal authorities of Brooklyn instituted proceedings under chapter 365 of the Laws of 1889, as amended by chapter 452 of the Laws of 1890, to acquire title to lands for street purposes within the lines of Fifty-first street between Third and Fourth avenues as laid out upon the commissioners' map. This land formerly belonged to Thomas Hunt, who died in the year 1878, leaving a will, and his executor claimed substantial damages for the taking of the *Page 299 
land, but the commissioners of appraisal awarded only nominal damages. The court at Special Term refused to confirm the report of the commissioners and it was set aside, but the General Term reversed the order and confirmed the report, and the executor of Hunt has appealed from the order of reversal to this court. Hunt purchased the lands in question for farming purposes as early as 1834. In 1835 or 1836 commissioners, appointed pursuant to the provisions of chapter 132 of the Laws of 1835, made and filed a map showing the location of the city streets, and the lines of Fifty-first street, as shown upon this map, include the lands now sought to be acquired. The street, however, was never actually opened or regulated. In 1851 Hunt conveyed the adjoining lands by deed under the following description and reservation:
"Beginning at the northeast corner of Third avenue and Fifty-first street; running thence northerly along the line of said avenue to lands of Calvin T. Spear; thence east along the lands last mentioned 740 feet to the centre of Fourth avenue; thence south along the centre of Fourth avenue 100 feet to the northerly line of Fifty-first street 740 feet to the place of beginning," and contained the following clause: "Not intending hereby to convey to the party of the second part any right, title or interest of, in or to the land adjoining the said premises, and forming a part of Fifty-first street."
In 1864 the department of assessment of the city made and filed a map of the 8th ward, in which the lands in question are located, for the purpose of assessment, and the lands are there laid out, and 51st street appears substantially as in the map of 1835. Since this map was filed no assessment was made or tax levied upon that part of the lands of Hunt embraced within the lines of Fifty-first street by the city or county. After the death of Hunt his executor, in June, 1879, filed a map of the lands, laying them off in blocks, lots and streets corresponding to the commissioners' map. There was indorsed upon this map, however, a notice to the effect that the streets and avenues thereon designated were for the purposes of description and reference only, and it was not intended *Page 300 
to dedicate any of the lands lying within the lines of the streets and avenues to public use as such, or for any other purpose. Afterwards the executor conveyed lots, bounding them upon the street, to other parties, in which the lands in front of the lots so conveyed and within the street lines were in terms included. The question is whether the executor of Hunt was under these circumstances entitled, as matter of law, to more than nominal damages for the lands taken, the title to which still remained in him, and included within the lines of Fifty-first street on the maps mentioned. The application by the city, to appropriate the land to the purposes of a street, must be regarded as an admission that it had not been completely dedicated for that purpose before by the owner. There can be no doubt, however, that the owner intended to and did devote the land to use as a street, at least as between himself and his grantees who purchased lots bounded upon the street. They acquired an easement in the strip of land for use as a highway in order to have access to and from the lots purchased. They were entitled to have it kept open as a street for their benefit, and that thereafter the owner held the title incumbered by an easement for the benefit of the grantees of the lots which he had sold, and it was subject to that easement when this application was made. The rights which the several grantees of lots on both sides of this strip of land thus acquired impressed upon it all the characteristics of a public street, though it may not have been completely dedicated by the owner to that purpose, or accepted by the public authorities as a highway. This servitude thus impressed upon the land could not be extinguished except with the concurrence and by the united act of every person who owned a lot bounded by the street. The commissioners, therefore, could only award the owner the value of the public easement proposed to be taken, deducting therefrom the value of the private easement which already incumbered the property, and we have held that in such cases the owner's damages are nominal only as the added burden is itself but technical and nominal. (In reVillage of Olean v. Steyner, 135 N.Y. 341.) *Page 301 
The principle upon which the general public right to the use of the land as a highway is acquired in such cases, without the payment of substantial compensation to the owner, was stated by Judge FINCH in the case just cited in these words: "The real burden is in no manner increased by absorbing the private in the public right, or substituting the latter in the room and stead of the former, since as burdens on the land they are substantially identical." The nature of the private easement and the damage to the owner by converting it into a public one are illustrated and explained by other cases. (In re City of Brooklyn, 73 N.Y. 184;Lord v. Atkins, 138 id. 184; Cunningham v. Fitzgerald,
Id. 165; Bissell v. N.Y.C.R.R. Co., 23 id. 63; In reEleventh Avenue, 81 id. 446; White's Bank of Buffalo v.Nichols, 64 id. 73; Wiggins v. McCleary, 49 id. 346.) It follows, I think, from principles thus established that the executor of Hunt held the title to the land sought to be acquired by the city subject to an easement in favor of a part of the inhabitants on the line of the street, and its appropriation as a highway for the whole public, with the attendant duty and obligation to keep it in repair, safe and suitable for public use, entitled him to nothing more than nominal damages.
The order appealed from should, therefore, be affirmed, with costs.
All concur.
Order affirmed. *Page 302